Mr. Presiding Justice Ball dissenting. Deceased, in the prime of life, was instantly killed by the engine with which he was working. He left a widow and six children. These facts excite sympathy. I would gladly unite in an affirmance, did I not think the principles of law governing this case forbid. He was an experienced switchman. It is true, he had not worked with that engine until the morning of the day upon which he met his death. It is also true the record "does not disclose that he had stood upon that footboard at any time except just prior to the accident. But he had been working at the rear of this engine for nine hours preceding his death. When he took his place on the foot-board to ride some thirty car lengths, he had a small signal-flag in his hand. The engine came almost to a stop when it took him on. Under the custom which governed running to the rear, it was. the duty of the engineer in charge of the switching engine to await the signal of deceased before he started the engine. If deceased thought" it necessary to put the flag in the tool-box, he could have done it before he gave that signal. Instead of so doing, he gave the signal to start, and then asked his fellow switch-man where to put the flag. The answer was, in substance, any place; in the tool-box. He turned his face to the rear elevation of the tender. From the footboard it presented a perpendicular height of about six feet, wdiich he must scale in order to reach the level of the tool-box. A glance told him everything that he would have known after a thousand inspections, i. <?., that there was no ladder and were no steps, and that there were only the grab-irons and the projecting draw-bar, all on a line with the bottom of the tank, between him and the flaring top of the tank. He also saw that in order to reach that flaring top, he must quit his grasp on the grab-irons and spring from a footing upon some part of the draw-bar. Notwithstanding the obvious danger in which he would place himself by then endeavoring to put the flag in the box, he made the attempt. In some way (just how is not shown) he failed to reach the top of the tender and fell or jumped to his death. He was not then acting in obedience to any order. He was the master of the situation. Had he given the signal to stop, in order that he might dispose of the flag, the engineer under the custom would have obeyed him. The deceased was then in transit to the place where standing cars wrnre to be handled. No necessity is shown for the then placing the flag in the tool-box, nor does it appear that he would have been seriously inconvenienced by retaining the flag until those cars were reached. The servant assumes not only the ordinary risks incident to his employment, but also all dangers which are obvious and are known to him. One has no right knowingly "to expose himself to danger and then recover damages for an injury he might have avoided by the use of due care. Beidler v. Branshaw, 200 Ill. 425. I can not avoid the conclusion that, seeing the patent dangers which confronted him, without being urged by orders, duty or necessity, he knowingly attempted to climb the rear of this tender while the engine was in motion; that in so doing he neglected to use reasonable care for his personal safety; and that such neglect bars a recovery in this case. To hold otherwise places all the risks of the employment upon the master, and makes it the insurer of the safety of its employes.